Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see papers, filed 1/27/22, with respect to Claim 1 have been fully considered and are persuasive.  The Non-Final of 11/4/21 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 9-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a liquid dispensing apparatus comprising:  a controller configured to, when desired liquid discharge information is included in the voice information uttered by the user and input to the microphone, output a desired liquid discharge information recognition guidance sound through the speaker, and then to open the liquid discharge valve so that liquid is discharged based on the desired liquid discharge information; and
at least one of a first detection unit configured to detect when a container is positioned under the liquid discharge nozzle, or a second detection unit configured to detect when a human body is approaching the liquid discharge nozzle,
wherein, when the at least one of the first detection unit detects the container or the second detection unit detects the human body approaching the liquid discharge nozzle, at least one of the microphone or the voice recognition module is switched from an inactivated state to an activated state to be capable of recognizing a voice, as defined within the context of claim 1 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753